Title: To George Washington from Elias Dayton, 20 April 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham April 20th 1781
                        
                        Soon after I received your Excellency’s letter, the person who was the subject of it communicated to me the
                            following intelligence. Colonel Conolly with his corps to proceed to Quebec as soon as possible, to be joined in Canada by
                            Sir John Johnson with a number of tories and Indians said to amount to three thousand. His rout is to be by Buck island,
                            Lake Ontario and Venango and his object is Fort Pitt and all the adjacent posts. Conolly takes with him a number of
                            commissions for persons now residing at Pittsburg and several hundred men at that place have agreed to join to make
                            prisoners of Colonel Broadhead and all friends to America. His great influence in that country will, it is said, enable
                            him to prevail upon the Indians and inhabitants to assist the British in any measure.
                        The number of troops in and about New York are he says about five thousand, rather under than above—I have
                            reason to expect in a short time a very exact account of the whole.
                        Admiral Arbuthnot with his fleet is now in New York harbour—three or four of the ships are near the town and
                            repairing the damages sustained in the last action with the French. The transports continue preparing for sea and the
                            troops are daily expected to go on board. The account of Arnold’s return was not well founded; empty transports alone came
                            in from Chesapeak.
                        I have not yet had returns from the recruiting officers but believe their success has not been great, as mony
                            could not be procured for the payment of the bounties until very lately. I have the Honor to be your Excellencys Most
                            Obedient Hbe servant
                        
                            Elias Dayton
                        
                    